Case 1:21-cv-07100-AKH Document 8 Filed 08/31/21 Page 1of1

 

 

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK Index No. 1:21-CV-07100-AKH
08/24/2021
alendar No.
GEORGE STEINMETZ Plaintiff(s) Petitioner(s) cmon
against ~ AFFIDAVIT
OF
SHUTTERSTOCK, INC., ET AL. Defendant)s) Respondent(s) SER VICE
STATE OF DELAWARE, COUNTY OF: NEW CASTLE Ss.:

The undersigned, being sworn, says: Deponent is not a party herein, is over 18 years of age and resides at Wilmington, DE

On 08/31/2021 at 12:30 P.M.,at C/O CORPORATION SERVICE COMPANY, 251 LITTLE FALLS DRIVE, WILMINGTON, DE 19808
deponent served the within

® summons and complaint

L] subpoena duces tecum

LI citation i JURY TRIAL DEMANDED
on XX defendant L] witness hereinafter called __ therein
SHUTTERSTOCK, INC. L] respondent the recipient lamed
INDIVIDUAL by delivering a true copy ofeach to said recipient personally; deponent knew the person so served to be the person described as
1 said recipient therein.
CORPORATION a DELAWARE corporation, by delivering thereat a true copy ofeachto LYNANNE GARES
2. personally, deponent knew said corporation so served to be the corporation, described in same as said recipient and knew said
individual to be MANAGING AGENT thereof
SUITABLE by delivering thereat a true copy of each to a person of suitable age and
AGE PERSON discretion. Said premises is recipient's ] actual place of business [1 dwelling place L] usual place of abode within the state.
aL) by affixing a true copy of each to the door of said premises, which is recipient's L] actual place of business [] dwelling place
AFFIXING TO L] usual place of abode within the state. Deponent was unable, with due diligence to find recipient or a person of suitable age
DOOR, ETC. and discretion, thereat, having called there

sO]

MAILING TO Deponent talked to at said premises who stated that recipient [1 lived L] worked there.
RESIDENCE vps . : . : +
usEwitH30R4 Within 20 days of such delivery or affixing, deponent enclosed a copy of same in a postpaid envelope properly addressed to recipient
5A. 0 at recipient's last known residence, at and deposited
said envelope in an official depository under exclusive care and custody of the U.S. Postal Service within New York State.
MAILING TO Within 20 days of such delivery or affixing, deponent enclosed a copy of same in a first class post paid envelope properly
BUSINESS . og .
USEWiTtH30R4 addressed to recipient at recipient's actual place of business, at
5B. in an official depository under the exclusive care and custody of the U.S. Postal Service

within New York State. The envelope bore the legend "Personal and Confidential" and did not indicate on the outside thereof,
by return address or otherwise, that the communication was from an attorney or concerned an action against the recipient.
DESCRIPTION Ol Male & WhiteSkin (1 BlackHair 0 WhiteHair (1 1420 Yrs. ([] UnderS' (] Under 100Lbs.
xX ™ Female O BlackSkin & BrownHair [ Balding C1] 21-35 Yrs. =] 5'0"-5'3" 7] 100- 130 Lbs.
L] Yellow Skin (1 BlondeHair [1 Mustache ® 36-50 Yrs. 3 & 5'4"-5'8" [] 131-160 Lbs.
Oj
C]

L] Brown Skin (1) Gray Hair Beard CO 51-65 Yrs. (©) 5'9"-6'0" [XX] 161-200 Lbs.
[] Red Skin L1 Red Hair Glasses L] Over 65 Yrs. [- I Over 6' C1 Over 200 Lbs.
Other identifying features:
O
WITNESS _. . . _
FEES $ the authorizing traveling expenses LC] was paid (tendered) to the recipient
oO and one days' witness fee: L] was mailed to the witness with subpeona copy.

I asked the person spoken to whether recipient was in active military service of the United States or of the State of New York in any capacity

MILITARY whatever and received a negative reply. Recipient wore ordinary civilian clothes and no military uniform. The source of my information

SERVICE and the grounds of my belief are the conversations and observations above narrated. Upon information and belief aver that the recipient is not
O in military service of New York State or of the United States as that tefm is defined in either the State or in the Federal statutes.

 

| PENORRIS ANG Te

Sworn to before me on type pe
08312021 i s TATg ARY P UB; iP aeers = License No.

wom Y¥ Commins EL AW ya ~~ ;
Mis ; VA RE
™ 28 Expires ye," | KEVIN S. DUNN
